Exhibit TERM LOAN AGREEMENT DATED AS OF OCTOBER 22, 2008 AMONG GLIMCHER NORTHTOWN VENTURE, LLC, and GB NORTHTOWN, LLC AS BORROWER AND GLIMCHER PROPERTIES LIMITED PARTNERSHIP AS GUARANTOR AND KEYBANK NATIONAL ASSOCIATION AS ADMINISTRATIVE AGENT AND LEAD ARRANGER AND THE SEVERAL LENDERS FROM TIME TO TIME PARTIES HERETO, AS LENDERS TABLE OF CONTENTS RECITALS 1 ARTICLE I DEFINITIONS 1 ARTICLE II THE CREDIT 14 2.1 Generally 14 2.2 Ratable Advances 15 2.3 Final Principal Payment 15 2.4 Fees 15 2.5 Extension of Maturity Date 15 2.6 Optional Prepayments; Mandatory Prepayments 16 2.7 Method of Selecting Types and Interest Periods 16 2.8 Conversion and Continuation of Outstanding Advances 17 2.9 Changes in Interest Rate, Etc. 18 2.10 Rates Applicable After Default 18 2.11 Method of Payment 18 2.12 Notes; Telephonic Notices 19 2.13 Interest Payment Dates; Interest and Fee Basis 19 2.14 Notification of Advances, Interest Rates and Prepayments 19 2.15 Lending Installations 19 2.16 Non-Receipt of Funds by the Administrative Agent 19 2.17 Replacement of Lenders under Certain Circumstances 20 2.18 Usury 20 ARTICLE III CHANGE IN CIRCUMSTANCES 21 3.1 Yield Protection 21 3.2 Changes in Capital Adequacy Regulations 21 3.3 Availability of Types of Advances 22 3.4 Funding Indemnification. 22 3.5 Taxes 22 3.6 Lender Statements; Survival of Indemnity 24 ARTICLE IV CONDITIONS PRECEDENT 25 4.1 Initial Advance. 25 ARTICLE V REPRESENTATIONS AND WARRANTIES 28 5.1 Existence. 28 5.2 Authorization and Validity. 29 5.3 No Conflict; Government Consent 29 5.4 Financial Statements; Material Adverse Effect. 29 5.5 Taxes. 29 5.6 Litigation and Guarantee Obligations 29 5.7 ERISA 30 5.8 Accuracy of Information. 30 5.9 Regulation U 30 5.10 Material Agreements 30 5.11 Compliance With Laws. 30 5.12 Ownership of Projects. 30 5.13 Investment Company Act. 30 5.14 Insurance 30 5.15 REIT Status 31 5.16 Title to Property. 31 5.17 Environmental Matters 31 5.18 Collateral Asset. 32 5.19 Office of Foreign Asset Control 33 ARTICLE VI COVENANTS 34 6.1 Financial Reporting. 34 6.2 Use of Proceeds 35 6.3 Notice of Default 35 6.4 Conduct of Business 36 6.5 Taxes 36 6.6 Insurance. 36 6.7 Compliance with Laws 36 6.8 Maintenance of Properties 36 6.9 Inspection 36 6.10 Maintenance of Status 36 6.11 Dividends 36 6.12 No Change in Control 37 6.13 Affiliates 37 6.14 Consolidated Net Worth. 37 6.15 GPLP Indebtedness and Cash Flow Covenants 37 6.16 Facility DSCR Covenant 37 6.17 Collateral Asset Cash Flow 37 6.18 Approval of Leases 37 ARTICLE VII DEFAULTS 38 ARTICLE VIII ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES 40 8.1 Acceleration 40 8.2 Amendments 40 8.3 Preservation of Rights 41 8.4 Foreclosure. 41 ARTICLE IX GENERAL PROVISIONS 42 9.1 Survival of Representations 42 9.2 Governmental Regulation. 42 9.3 Headings 42 9.4 Entire Agreement 43 9.5 Several Obligations; Benefits of this Agreement 43 9.6 Expenses; Indemnification 43 9.7 Numbers of Documents. 43 9.8 Accounting. 43 9.9 Severability of Provisions 44 9.10 Nonliability of Lenders. 44 9.11 CHOICE OF LAW 44 9.12 CONSENT TO JURISDICTION 44 9.13 WAIVER OF JURY TRIAL 44 ARTICLE X THE ADMINISTRATIVE AGENT 44 10.1 Appointment. 44 10.2 Powers 45 10.3 General Immunity 45 10.4 No Responsibility for Loans, Recitals, etc. 45 10.5 Action on Instructions of Lenders. 46 10.6 Employment of Agents and Counsel. 46 10.7 Reliance on Documents; Counsel. 46 10.8 Administrative Agent’s Reimbursement and Indemnification. 46 10.9 Rights as a Lender. 47 10.10 Lender Credit Decision. 47 10.11 Successor Administrative Agent 47 10.12 Notice of Defaults. 48 10.13 Requests for Approval. 48 10.14 Defaulting Lenders 48 ARTICLE XI RELEASE OF OUTPARCELS 49 11.1 Transfer 49 11.2 Release 51 ARTICLE XII BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS 52 12.1 Successors and Assigns 52 12.2 Participations. 52 12.3 Assignments. 53 12.4 Dissemination of Information. 54 12.5 Tax Treatment. 54 ARTICLE XIII NOTICES 54 13.1 Giving Notice. 54 13.2 Change of Address. 54 ARTICLE XIV COUNTERPARTS 54 TERM LOAN AGREEMENT This Term Loan Agreement, dated as of October 22, 2008, is among Glimcher Northtown
